HUXMAN, Circuit Judge.
This is a companion case to United States v. Barnsdall Oil Co., 127 F.2d 1019, decided by us this day. The ultimate facts and the questions of law are the same in both cases. What we said there and the conclusions we reached in that case apply with equal force here. No useful purpose would be served by reiterating in detail here what we said in the Barnsdall case.
The decision of the lower court is affirmed on the authority of United States v. Barnsdall Oil Co., decided by us this day.